UNITED STATES COURT OF APPEALS
Filed 2/12/96
                                        TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                Plaintiff - Appellee,                             No. 95-3250
           v.                                                      D. Kansas
 DENNIS RAY WOODWARD,                                       (D.C. No. 95-CV-3238)
                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before ANDERSON, BARRETT, and LOGAN, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.

       Dennis Ray Woodward appeals the district court’s sua sponte denial of his in

forma pauperis pro se motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255. He contends that 1) his conviction was obtained by use of a coerced



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
confession and illegal tampering with evidence; 2) his sentence was improperly enhanced;

and 3) his trial counsel was ineffective. We affirm.

       Following a jury trial, Woodward was convicted of arson under 18 U.S.C. § 844(i).

On appeal, we affirmed his conviction, but remanded the case for resentencing. United

States v. Woodward, No. 93-3123, 1993 WL 498178 (10th Cir. Dec. 2, 1993). The

details and relevant background facts are fully set forth in our order and judgment. Id.

On remand for resentencing, the district court relied on U.S.S.G. § 3C1.1 to enhance

Woodward’s sentence for obstruction of justice based on a finding that Woodward

perjured himself during his testimony at trial. Woodward did not appeal. Rather, he has

bundled his challenge to the sentence on remand with the ineffectiveness and other claims

listed above.

       Except for the ineffectiveness claim, see United States v. Galloway, 56 F.3d 1239,

1242 (10th Cir. 1995) (en banc), Woodward’s claims are subject to procedural bar.

United States v. Cook, 997 F.2d 1312, 1320 (10th Cir. 1993). However, the government

did not assert, and the district court did not consider the issue of default. Therefore, we

elect to address the merits, since we would examine them under the ineffectiveness claim,

albeit under a different standard, and since Woodward had no opportunity to raise the

mitigating factors of cause and prejudice below. See Hines v. United States, 971 F.2d

506, 509 (10th Cir. 1992).




                                            -2-
       The district court thoroughly analyzed Woodward’s claims. See United States v.

Woodward, 896 F. Supp. 1078 (D. Kan. 1995). Having considered Woodward’s

argument on appeal, and the record, we affirm substantially for the reasons stated in the

district court’s opinion. See Id.

       AFFIRMED.

                                          ENTERED FOR THE COURT


                                          Stephen H. Anderson
                                          Circuit Judge




                                           -3-